Citation Nr: 0903770	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  01-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right epicondylitis 
(claimed as right elbow pain).

2.  Entitlement to a rating in excess of 30 percent for 
migraines.

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1969 to 
July 1972 and from January 1976 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision which, in 
pertinent part, denied service connection for right 
epicondylitis (claimed as right elbow pain); and from an 
October 1999 rating decision, which granted, in pertinent 
part, service connection for migraine headaches (assigning a 
10 percent rating effective June 1, 1999) and for sinusitis 
(assigning a noncompensable rating effective June 1, 1999). 

In December 2002, the RO issued a rating decision which 
increased the rating for the veteran's headaches to 30 
percent, and increased the rating for sinusitis to 10 
percent.  The RO assigned September 28, 2000, as the 
effective date for both of these increases.  In doing so, the 
RO considered the veteran's statement filed on September 28, 
2000, as a claim for increased ratings.  However, the Board 
found that the veteran's September 28, 2000 statement 
effectively perfected his appeal of the RO's prior decision 
in October 1999 as to these issues, and the Board remanded 
the veteran's claim in December 2004 for additional 
development and to reconsider the veteran's claim.

In response, the RO issued a rating decision in September 
2008 awarding earlier effective dates for the grants of 30 
percent for migraine headaches and 10 percent for sinusitis 
back to the day after discharge from service.  As such, only 
the three issues that are captioned above continue before the 
Board.

Additionally, in the veteran's substantive appeal, the 
veteran asserted that he had been diagnosed with carpal 
tunnel syndrome which he believed was a direct result of his 
military service.  As this claim has not been adjudicated, it 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The evidence fails to show that the veteran has right 
epicondylitis (claimed as right elbow pain) as a result of 
his time in service.

2.  The evidence fails to show that the veteran's prostrating 
headaches are productive of severe economic inadaptability.

3.  The medical evidence fails to show that the veteran has 
either one or two incapacitating episodes per year of 
sinusitis, or that he has at least three non-incapacitating 
episodes per year of sinusitis.


CONCLUSIONS OF LAW

1.  Criteria for service connection for right epicondylitis 
(claimed as right elbow pain) have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Criteria for a rating in excess of 30 percent for 
migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 
(2008).

3.  Criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The veteran contends that he initially injured his right 
elbow while in service and that following service his 
condition worsened.  The veteran reported that he was taking 
medication for his elbow, and might eventually need surgery 
(although no evidence has been submitted in the last 8 years 
to show that he actually has had elbow surgery).

Service treatment records fail to show that the veteran ever 
sought any treatment for his right elbow during his 
approximately 26 years of military service; despite seeking 
treatment for numerous other ailments (as evidenced by the 
fact that the veteran's service treatment records fully fill 
four manila envelopes).  Furthermore, the veteran's upper 
extremities were found to be normal on physicals in 1982, 
1989, 1992, 1996; as well as on his separation physical in 
January 1999.  The veteran also failed to describe any right 
elbow problems on medical history surveys completed 
throughout his time in service.

The veteran underwent a VA general medical examination in 
February 1999, at which no problems with his extremities were 
reported, and the examiner found the veteran's 
musculoskeletal system to be normal.  Following the 
examination, 20 different conditions were discussed in the 
diagnoses section, but there was no mention of any right 
elbow condition. 

Following service, the first report of a right elbow 
condition appeared in September 1999, when the veteran 
presented for treatment reporting pain in his right elbow 
that began three weeks earlier after doing yard work with a 
weedeater all day.  The veteran was assessed with lateral 
epicondylitis.  

In November 1999, another treatment record indicated that the 
veteran had right tennis elbow for the past 1-2 months, and 
in January 2000, the veteran again sought treatment for his 
elbow, telling the doctor that pain began when he was doing 
yard work.  In February 2000, the veteran reported that he 
was doing pretty well, and that his arm was better as the 
pain did not bother him very much.  The doctor stated that 
the epicondylitis was slowly resolving and the veteran was 
able to perform activities he had been unable to do several 
months earlier when he had initially presented for treatment 
of the elbow in September 1999.

While the evidence shows that the veteran developed 
epicondylitis several months after separating from service, 
there is no medical indication that epicondylitis actually 
began during service or was caused by something that occurred 
during service.  The veteran has asserted that epicondylitis 
was related to his time in service, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between the epicondylitis, which was diagnosed for the 
first time after the veteran had separated from service, and 
his time in service.  

The veteran's claims file is void of a medical opinion of 
record that relates epicondylitis to the veteran's time in 
service, and for that reason the criteria for service 
connection have not been met.

Additionally, even if it were shown that the veteran 
developed epicondylitis in service, and the current evidence 
of record fails to make such a showing, no evidence has been 
presented to show that the veteran continues to have a right 
elbow problem.  It was stated in treatment records from 2000 
that the elbow condition was resolving; and, while the Board 
remanded the veteran's claim in December 2004 to determine 
whether additional records existed showing treatment of the 
veteran's right elbow, no evidence has been received showing 
any treatment for the right elbow in a number of years.

For the reasons discussed above, the criteria for service 
connection have not been met with regard to a right elbow 
disability, and the veteran's claim is therefore denied.



II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.
 
Migraine headaches

The veteran was granted service connection for migraine 
headaches by an October 1999 rating decision.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, and it was made effective in June 1999.  During the 
course of the appeal, this rating was increased to 30 percent 
and initially made effective September 28, 2000.  A rating 
decision in September 2008 made the 30 percent rating 
effective in June 1999, the day after the veteran was 
released from active duty.  As such, the issue presented here 
is whether a rating in excess of 30 percent is warranted for 
the veteran's headaches.

Under DC 8100, a 30 percent rating is assigned for migraine 
headaches when a veteran has characteristic prostrating 
attacks averaging once per month over last several months; 
while a 50 percent rating is assigned for migraine headaches 
when a veteran has very frequent completely prostrating 
headaches with prolonged attacks that are productive of 
severe economic inadaptability. 

The veteran contends that his headaches are more severe than 
they are currently rated.  However, the evidence fails to 
show that the veteran's headaches are productive of severe 
economic inadaptability.

In September 1999, the veteran was noted to have migraine 
headaches, but he had a stable prophylaxis.  In August 2000, 
the veteran indicated that he was having 1-2 headaches per 
week which were treated reasonably well by medication, and 
the veteran stated that he felt great.

The veteran underwent a VA examination in April 2001 at which 
he indicated that he was taking Zoloft daily to minimize the 
severity of his headaches.  The veteran stated that on 
occasion he had to go to the emergency room to get a pain 
medication injection if his headache was particularly bad.  
The veteran reported having headaches 2-3 times per week 
which completely incapacitated him, and he would lie down in 
a quiet room until they subsided.  The neurologic examination 
was normal, and the examiner diagnosed the veteran with 
migraine headaches.

Additional treatment records were requested, but there is no 
indication that the veteran sought any additional treatment 
for his headaches aside from medication.

In April 2008, the veteran underwent a VA examination at 
which he reported that he continued to have headaches daily 
which lasted 15-20 minutes each and had pain and photophobia 
associated with them.  The veteran indicated that he had two 
full blown prostrating headaches each week that prevent him 
from doing anything at the time of the attack.  When this 
occurred, the veteran would resort to lying down in a quiet 
dark room and taking his medication.  The examiner described 
the veteran's course as intermittent with remissions; and the 
examiner indicated that the veteran's response to treatment 
was fair.  Overall, the examiner indicated that the veteran's 
headaches occurred weekly, with less than half of the attacks 
being prostrating, and were treated with medication.  Motor 
and sensory examinations were normal.  The examiner indicated 
that the veteran's headaches caused some absenteeism with 
work, but found that they had no effect on the veteran's 
chores, shopping, exercise, sports, traveling, feeding, 
bathing, dressing, toileting, or grooming, and caused only 
mild interference with recreation.

While it is clear that the veteran continues to have migraine 
headaches that can be prostrating at times, evidence has not 
been presented showing that the headaches are productive of 
severe economic inadaptability.  The most recent VA 
examination indicated that the headaches did cause some 
absenteeism, but some interference with work is contemplated 
by the 30 percent rating that is currently assigned.  It is 
noted that the examiner found that the veteran could still 
engage in all his activities of daily living with little to 
no interference from his headaches.  Additionally, at a VA 
examination of the veteran's sinuses in April 2008, it was 
noted that the veteran was employed full time as a computer 
worker, and had been in that job for the last 1-2 years.  

As such, the criteria for a rating in excess of 30 percent 
for migraine headaches have not been met, and the veteran's 
claim is therefore denied.

Sinusitis

The veteran was granted service connection for sinusitis by 
an October 1999 rating decision and a noncompensable rating 
was assigned, effective in June 1999.  During the course of 
the appeal, this rating was increased to 10 percent and 
initially made effective September 28, 2000.  A rating 
decision in September 2008 made the 10 percent rating 
effective in June 1999, the day after the veteran was 
released from active duty.  As such, the issue presented here 
is whether a rating in excess of 10 percent is warranted for 
the veteran's sinusitis.

The veteran's sinusitis is currently rated under 38 C.F.R. 
§ 4.97, DC 6513.  A 10 percent rating is assigned when a 
veteran has either one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or between three and six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned when a veteran has either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  It is noted that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Shortly before discharge from service, in October 1998, an 
MRI showed mild sinusitis.  An MRI in November 2000 showed 
bilateral maxillary and ethmoid sinus disease.

In April 2001, the veteran underwent a VA examination of his 
sinuses.  The examiner indicated that the veteran had 
undergone several sinus surgeries, but the veteran denied 
that any of the surgeries helped his breathing.  The veteran 
also reported trying several nasal sprays without success.  
The veteran stated that he had occasional purulent discharge 
and he had constant postnasal drip.  The veteran stated that 
his sinus problems were not interfering with his breathing 
through his nose, and he denied any incapacitation as a 
result of his sinus condition.  An X-ray of the veteran's 
sinus showed no mucosal thickening, polyp or air fluid level; 
and the examiner indicated that the films were normal.  

VA treatment records were sought, but no records showing 
sinus-related treatment were received.

The veteran underwent a second VA examination in April 2008 
at which it was noted that the veteran did not use any 
specific medication for his sinus condition.  The examiner 
found that there was no history of incapacitating episodes, 
but the veteran had approximately two episodes of non-
incapacitating episodes that each lasted a day or two.  The 
examiner did find evidence of active frontal, maxillary 
sinusitis; but there were no signs of nasal obstruction, and 
no nasal polyps.  X-rays showed chronic frontal and maxillary 
sinusitis.

At the veteran's most recent VA examination it was noted that 
the veteran had approximately two episodes of non-
incapacitating episodes per year of sinusitis, and no 
treatment records have been presented showing that the 
veteran has six non-incapacitating episodes per year of 
sinusitis during the course of his appeal.  As such, the 
criteria for a rating in excess of 10 percent for sinusitis 
have not been met, and the veteran's claim is therefore 
denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the veteran initially applied for service 
connection for headaches and sinusitis and his claims were 
granted.  He then appealed the downstream issue of the 
ratings that had been assigned.  Under these circumstances, 
since the original claim was granted, there are no further 
notice requirements under the aforementioned law with regard 
to those issues.  

With regard to the veteran's claim of entitlement to service 
connection for epicondylitis of the right elbow, required 
notice was provided by a letter dated in October 2006, which 
informed the veteran of all the elements required by the 
Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained as have post-service 
treatment records from Ft. Benning Military Hospital.  The 
veteran was requested to inform VA whether any additional 
treatment records were in existence with regard to the issues 
discussed in this opinion, but he failed to respond.  As 
such, VA is not aware of the existence of any relevant 
treatment records that have not been associated with the 
claims file.  Service treatment records were also obtained 
and reviewed; and the veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file).  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under 
these circumstances, there is no prejudice to the veteran in 
adjudicating this appeal.



ORDER

Service connection for right epicondylitis (claimed as right 
elbow pain) is denied.

A rating in excess of 30 percent for migraines is denied.

A rating in excess of 10 percent for sinusitis is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


